DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 30 MAR 2022.	
Information Disclosure Statements
The listing of references in the specification, filed 1 JUN 2018, is not a proper information disclosure statement. See, for example, references given on p. 84 ¶1 and ¶3; p. 93 ¶1; p. 94 ¶1; p. 563, line 28; p. 905 ¶1-2; etc.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement newly filed on 30 MAR 2022 has been considered by the examiner. The information disclosure statements (IDS) filed on 27 JAN 2020, 30 NOV 2020, and 6 OCT 2021 have been considered by the examiner. The signed and initialed PTO Forms 1449 are mailed with this action. 
Priority
Applicant’s claim for the benefit of a prior-filed application PCT/IB2016/057318 filed 2 December 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. A certified copy has been filed in the application. Applicant’s claim for the benefit of prior-filed provisional applications 62/263,169, filed 4 December 2015; 62/316,784, filed 1 April 2016; and 62/394,290, filed 14 September 2016, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
In regard to the elected species and corresponding SEQ ID Nos: SEQ ID NO: 5498 (recited in claims 286 and 287) and SEQ ID NO: 6611 (recited in claim 297) find support in application 62/263,169 filed 4 December 2015, and SEQ ID NO: 7858 (recited in claim 288) finds support in application PCT/IB2016/057318, filed 2 DEC 2016.
Examiner’s Response to Election/Restriction
Applicant’s election without traverse of Group I in the reply filed on 30 April 2021 is acknowledged. Applicant’s statement that claims 286-312, 326-338, and 342 read on the elected group was acknowledged in the prior action. However, claim 292 is withdrawn by the examiner on the grounds that it is drawn to an unelected group (Group II, claim 15 as previously filed). 
Applicant’s election of species: 
A) (without traverse) election of a guide RNA comprising a nucleic acid sequence of SEQ ID NO: 7858, which comprises a targeting domain comprising a nucleic acid sequence of SEQ ID NO: 5498; and 
B) (with traverse) election of a template nucleic acid comprising a nucleic acid encoding a CD19 chimeric antigen receptor (CAR); and 
C) (with traverse) election of Cas species corresponding to an S pyogenes Cas9 (see instant specification pp. 554-63) i.e. SEQ ID NO: 6611 as recited in claim 297; and 
D) (with traverse) election of one or more 2' -O-methyl modification(s) at the 5' end of the gRNA molecule(s) as recited in claim 291
in the reply filed on 4 OCT 2021 are acknowledged. 
Applicant’s statement that Claims 286-289, 291, 293-312, 326-330, 332-334 and 342 read on the elected species is acknowledged. However, claims 299-306, 312-325, 329-341, and 343-387 are withdrawn by the examiner on the grounds that the claims are drawn to an unelected species and/or Group. 
Applicant has traversed the species elections B)-D) above on the grounds that election of species from A) above, namely a B2M-specific gRNA, SEQ ID NO: 7858, and a targeting domain, SEQ ID NO: 5498, provide a shared common technical feature for species B)-D). The applicant’s arguments have been fully considered but are not found persuasive for the following reasons.
Independent claim 286, upon which the subsequent claims 291, 296-298, and 307-311 depend, is directed to a large genus of possible gRNAs and targeting domains, and corresponding SEQ ID NOs. Even though an election is required for examination purposes, the election of a B2M gRNA and targeting domain does not provide a shared common technical feature, as claim 286 still recites a large genus of possible species. Furthermore, species election requirement B) is directed to various species of possible nucleic acid templates that are not obvious variants and are non-coextensive with each other, e.g. CD19, CD20, CD22, CD123, BCMA, as recited in claim 311. In addition to unique structural features, each of these species would likely have a different functional outcome when inserted into an edited, e.g. B2M, genomic site in endogenous cellular DNA. Thus, the species of nucleic acid templates (B) are independent and non-coextensive with each other and a search for one may not result in prior art directed toward the other species.  Species election requirement C) is directed to election of a Cas species. Election of a gRNA and targeting domain, e.g. B2M-specific sequences, does not obviate any particular Cas molecule and thus does not inform a practitioner with regard to any particular Cas molecule. Each Cas molecule may function quite differently with respect to the type of editing (nicking, cleaving, dead), and single amino acid modifications or different (organismal) sources of Cas may thus result in a variety of editing and or target site specificity and off-target hits, see, for example, instant specification pp. 554-563. Thus, the species of Cas molecules (C) are independent and non-coextensive with each other and a search for one may not result in prior art directed toward the other species. Species election requirement D) is directed to one or more possible, but different modifications to gRNAs, e.g. a B2M gRNA, but these modifications do not share structural similarities and are non-coextensive with one another, Furthermore each different modification likely would affect the stability and/or activity of the gRNA and/or Cas molecule differently and result in variable off-target hits and specificity (see, for example, instant specification p. 846 ¶2-3). Thus, the species of gRNA modifications (D) are independent and non-coextensive with each other and a search for one may not result in prior art directed toward the other species. 
Furthermore, applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species [emphasis added], for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. It is noted that should applicant traverse the species election requirement, that applicant was invited to submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. Applicant has not done so. Thus, the restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above.
Upon further search and consideration the species restriction on SEQ ID NO: 5493 is withdrawn.
Claim Status
Claims 1-285 are cancelled. Claims 290, 292, 299-306, 312-325, 329-341, and 343-387 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.
Claims 286-289, 291, 293-298, 307-311, 326-328, and 342 are pending and are under current examination.
Claim Rejections - 35 USC § 102(a)(2)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The prior rejection of claims 286-287, 289, 293-298, 307-311, 326 and 328 under 35 U.S.C. 102(a)(2) as being clearly anticipated by MEISSNER (US20160348073A1; priority in US PRO 62/139,479 effectively filed on 27 MAR 2015) as evidenced by LIU (US10077453B2; filed 30 JUL 2015) and in regard to SEQ ID NO: 5498 is withdrawn in light of Applicant’s amendments and remarks filed on 30 MAR 2022. The gRNA that shares 100% identity to SEQ ID NO: 5498 is not disclosed in the priority document of MEISNNER (62/139,479 effectively filed on 27 MAR 2015) but is only found in MEISNNER’s later filed documents (US non-provisional application 15/ and PCT filed 28 MAR 2016).
Claims 286-287, 289, 293-298, 307-311, 326 and 328 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by MEISSNER (US20160348073A1; priority in US PRO 62/139,479 effectively filed on 27 MAR 2015) as evidenced by LIU (US10077453B2; filed 30 JUL 2015).
MEISSNER is directed to modified primary human T cells and populations thereof comprising a genome in which the B2M gene has been edited to generate an off-the-shelf universal CAR T cell from allogeneic healthy donors (Abstract). MEISSNER teaches embodiments utilizing B2M-specific gRNAs. MEISSNER teaches one B2M-specific gRNA (see 62/129,479, Fig. 9, crB2M 15, SEQ ID NO: 780) that shares 100% identity to SEQ ID NO: 5493 of the instant invention.  
Thus, MEISNNER clearly anticipates, before the effective filing date (EFD) of the instant invention, a gRNA molecule comprising a tracr and a crRNA [0203], [0211] (p. 47 ¶5 of 62/129,479), wherein the crRNA comprises a targeting domain that is complementary to a target sequence of B2M, wherein: the target sequence is a target sequence of B2M, and the targeting domain comprises SEQ ID NO: 5493 (claims 286-287).
In regard to the further limitations of claim 289, MEISSNER teaches a target domain that is 20nts in length (see, for example crB2M 15, SEQ ID NO: 780 TATAAGTGGAGGCGTCGCGC, Fig. 9 of 62/129,479).
In regard to the further limitations of claims 293-295, MEISSNER teaches lentiviral vectors or plasmids comprising nucleic acids encoding the gRNA and/or Cas9 protein, see [0166], [0208]-[0209], [0230], [0324] (p. 47 ¶3 of 62/129,479).
In regard to the further limitations of claims 296 and 298, MEISSNER teaches that the Cas9 may be introduced as a polypeptide or as nucleic acid. MEISSNER teaches that the Cas9 polypeptide can be introduced with the polynucleotide sequence (tracr/crRNA) and/or complexed with one or two ribonucleic acids, that is as a RNP. See [0206], [0208], [0210] (p. 47 ¶4 of 62/129,479).
In regard to the further limitation of claim 297, MEISSNER teaches use of the S pyogenes Cas9 (see, for example [0192], [0203], Figs 5-6, and 9; p. 45 final ¶ of 62/129,479). Thus, MEISSNER explicitly implies access to the wildtype S. pyogenes Cas9 sequence, i.e. SEQ ID NO: 6611. The S. pyogenes Cas9 sequence was generally known in the art and used in genome editing systems as evidenced by LIU (US10077453B2; filed 30 JUL 2015); see sequence search result in IFW file 20211208_ 194054_us-15-780-751-6611.rai, 9 DEC 2021, Result 7, SEQ ID NO: 2. See also Sato, et al. (cited below).
In regard to the further limitation of claim 307, MEISNNER teaches electroporation as a means of transfecting cells and thus clearly implies Cas9 and gRNA compositions in a medium suitable for electroporation [0157], [0209] (p. 47 ¶2 of 62/129,479).
In regard to the further limitations of claims 308-311, 326, and 328, MEISNNER teaches modified primary human T cells comprising the B2M-speicific gRNA molecule of SEQ ID NO:5493 or an indel at or near a target sequence that is complementary to the targeting domain of the gRNA and further comprising a chimeric antigen receptor (CAR) or an exogenous nucleic acid encoding the CAR, and embodiments where the CAR is a CD19 CAR, see Table 5 (p. 24), [0003], [0005], [0035], [0040], [0147]-[0151], [0157], and claims 17, 23 and 26, for example (62/129,479; see, for example, p. 29 ¶2; p. 31 Table 5 and final ¶).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
MEISSNER—LIU
Claims 286-287, 289, 293-298, 307-311, 326 and 328 are rejected under 35 U.S.C. 103 as being unpatentable over MEISSNER (US20160348073A1; priority in US PRO 62/139,479, effectively filed on 27 MAR 2015) as in view of LIU (US10077453B2; filed 30 JUL 2015).
MEISSNER is directed to modified primary human T cells and populations thereof comprising a genome in which the B2M gene has been edited to generate an off-the-shelf universal CAR T cell from allogeneic healthy donors (Abstract). MEISSNER teaches embodiments utilizing B2M-specific gRNAs (see 62/129,479, Fig. 9, crB2M 2, SEQ ID NO: 767) that target essentially the same region of the B2M gene disclosed in SEQ ID NO: 5498 of the instant invention. As the B2M target gene comprises a continuous sequence, each of MEISSNER’s gRNAs necessarily comprise a target domain that is complementary to a target sequence of B2M wherein the B2M target sequence necessarily comprises not just the complementary sequence of the gRNA but the B2M sequences 5’ and 3’ to the target sequence. MEISSNER teaches a gRNA (SEQ ID NO: 767; 62/129,479, Fig. 9) that essentially overlaps with the gRNA sequence of SEQ ID NO: 5498 (see below) and therefore essentially targets the same region of B2M as does SEQ ID NO: 5498.

    PNG
    media_image1.png
    133
    598
    media_image1.png
    Greyscale

Furthermore, MEISNNER discloses that which was known and practiced in the art before the EFD of the application, namely, that gRNAs could be designed to target essentially any sequence in a target gene, such as B2M, and that gRNAs are typically 20 nucleotides long, can target either strand of the DNA, and have a target motif comprising a G(N)19NGG or (N)20NGG DNA, wherein the target comprises a PAM (NGG) motif sequence recognized by the Cas protein (see, 62/129,479 p. 41¶5; p. 42¶2; p. 49¶1; p. 51¶4). Thus, MEISNNER clearly discloses, before the EFD of the instant invention, a gRNA molecule comprising a tracr and a crRNA [0203], [0211] (p. 47¶5 of 62/129,479), wherein the crRNA comprises a targeting domain that is complementary to a target sequence of B2M, wherein: the target sequence is a target sequence of B2M that overlaps the target sequence of a gRNA comprising the target domain of SEQ ID NO: 5498 (claims 286-287). Furthermore, as MEISNNER sets forth the characteristics of designing gRNAs for use with CRISPR/Cas systems, and a practitioner would have found it prima facie obvious to identify other, and/or all, possible gRNA target sequences in B2M (on either strand of genomic DNA as indicated by the identification of the PAM target motifs; see figure below) and thus be able to design a series of suitable gRNAs for screening. 

    PNG
    media_image2.png
    483
    787
    media_image2.png
    Greyscale

One can immediately identify that the NGG PAM motif is naturally present immediately adjacent (3’) to the target site of the MEISNNER gRNA, and analysis of the B2M sequence at or near the target sequence of SEQ ID NO: 767 of MEISNNER indicates that the closest additional target sites would include a gRNA (sequence 1, above) according to the exact sequence of SEQ ID NO: 5498, targeting the complementary DNA strand. MEISNNER discloses strategies for targeting overlapping gRNAs and gRNAs that target opposite strands of the target DNA (p.49¶1). Thus, a practitioner would find SEQ ID NO: 5498 an obvious gRNA for reasonably targeting the same region of B2M as SEQ ID NO: 767 without any further disclosure to one of ordinary skill in the art other than that provided by the disclosure of MEISNNER in 62/129,479.
Furthermore, in regard to the essentially overlapping target sequences of B2M targeted by MEISNNER’s gRNA and Applicant’s gRNA the instant specification fails to disclose an element of criticality for the instantly recited gRNA targeting SEQ ID NO: 5498. In fact, Applicant’s disclosure indicates that the gRNA need only be sufficient so that when it is introduced into a cell, an indel is formed at or near the target sequence complementary to the targeting domain of the gRNA molecule (see p. 9 lns 19-21; emphasis added). MEISNNER’s gRNA thus reasonably provides a patentably indistinct variant of Applicant’s guide RNA and the teachings of MEISNNER render obvious additional variants including gRNAs that target the B2M gene at or near the site targeted and including the specific target site of SEQ ID NO: 5498.
Thus, before the EFD of the instant invention, in regard to claims 286-287 and in view of MEISSNER, a gRNA molecule comprising a tracr and a crRNA, wherein the crRNA comprises a targeting domain that is complementary to a target sequence of B2M, wherein: the target sequence is a target sequence of B2M, and the targeting domain comprises SEQ ID NO: 5498 would have been prima facie obvious to one of ordinary skill in the art who desired a gRNA for targeted disruption of B2M utilizing a CRISPR/Cas system as for instance for generating an off-the-shelf universal CAR T cell from allogeneic healthy donors as taught by MEISNNER. A practitioner would have a reasonable expectation for success because MEISNNER teaches just such constructs including patentably indistinct gRNAs targeting essentially the same region of B2M as the instant invention and also because MEISNNER teaches the general motif(s) for designing such gRNAs.
Furthermore, those of ordinary skill in the art previously recognized that it is routine and common practice to screen their gRNAs for efficiency of on (and off) target cutting/cleavage (see, for example, MEISNNER, [0326],[0328] and 62/129,479, p. 80¶4 and p. 81¶1 and 3). With regard to selecting a particular gRNA and target, it is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Furthermore, obviousness does not require absolute predictability, however, at least some degree of predictability is required. MEISNNER provides such obviousness and reasonable expectation of predictability in regard to gRNA design and selection and analysis of the B2M gene provides several obvious gRNA target sites that would provide indels at or near the target site of SEQ ID NO: 5498. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) See MPEP §2143.02.
In regard to the further limitations of claim 289, MEISSNER teaches a target domain that is 20nts in length (see, for example, sequences in Fig. 9 of 62/129,479 and p. 41 ¶5).
In regard to the further limitations of claims 293-295, MEISSNER teaches lentiviral vectors or plasmids comprising nucleic acids encoding the gRNA and/or Cas9 protein, see [0166], [0208]-[0209], [0230], [0324] (p. 47 ¶3 of 62/129,479).
In regard to the further limitations of claims 296 and 298, MEISSNER teaches that the Cas9 may be introduced as a polypeptide or as nucleic acid. MEISSNER teaches that the Cas9 polypeptide can be introduced with the polynucleotide sequence (tracr/crRNA) and/or complexed with one or two ribonucleic acids, that is as a RNP. See [0206], [0208], [0210] (p. 47 ¶4 of 62/129,479).
In regard to the further limitation of claim 297, MEISSNER teaches use of the S pyogenes Cas9 (see, for example [0192], [0203], Figs 5-6, and 9; p. 45 final ¶ of 62/129,479). Thus, MEISSNER explicitly implies access to the wildtype S. pyogenes Cas9 sequence, i.e. SEQ ID NO: 6611. The S. pyogenes Cas9 sequence was generally known in the art and used in genome editing systems as evidenced by LIU (US10077453B2; filed 30 JUL 2015); see sequence search result in IFW file 20211208_ 194054_us-15-780-751-6611.rai, 9 DEC 2021, Result 7, SEQ ID NO: 2. See also Sato, et al. (cited below).
In regard to the further limitation of claim 307, MEISNNER teaches electroporation as a means of transfecting cells and thus clearly implies Cas9 and gRNA compositions in a medium suitable for electroporation [0157], [0209] (p. 47 ¶2 of 62/129,479).
In regard to the further limitations of claims 308-311, 326, and 328, MEISNNER teaches modified primary human T cells comprising the B2M-speicific gRNA molecule of SEQ ID NO:5493 or an indel at or near a target sequence that is complementary to the targeting domain of the gRNA and further comprising a chimeric antigen receptor (CAR) or an exogenous nucleic acid encoding the CAR, and embodiments where the CAR is a CD19 CAR, see Table 5 (p. 24), [0003], [0005], [0035], [0040], [0147]-[0151], [0157], and claims 17, 23 and 26, for example (62/129,479; see, for example, p. 29 ¶2; p. 31 Table 5 and final ¶).
MEISSNER—WU–Montague–CHOPCHOP
Claims 286, 288, and 326-327 are rejected under 35 U.S.C. 103 as being unpatentable over MEISSNER (US20160348073A1; priority in US PRO 62/139,479, effectively filed on 27 MAR 2015) as evidenced by LIU (US10077453B2; filed 30 JUL 2015), as applied to claims 286 and 326 above, and as further in view of WU (US20140273226A1; Publ. 18 SEP 2014).
MEISSNER clearly anticipates and/or renders prima facie obvious to one of ordinary skill in the art the instant inventions of claims 286 and 326 prior to the EFD of the instant application as described above. 
In regard to claims 288 and 327, MEISSNER does not explicitly teach a gRNA molecule comprising SEQ ID NO: 7858.  In regard to SEQ ID NO: 7858 (elected species) WU teaches gRNA molecules comprising crRNA sequences that share 100% identity to SEQ ID NO: 7858, positions 21 to 100; see sequence search results in IFW file 20211208_194136_us-15-780-751-7858.rni, 9 DEC 2021, Results 7 and 8. Alignments of SEQ ID NO: 7858 and WU’s SEQ ID NO:s 16 and 20 are provided as an NPL with prior Office action. 
However, WU’s targeting domain sequences (corresponding to positions 1-20 of WU’s SEQ ID NO:s 16 and 20) vary from sequences specific to exon 1 of B2M (positions 1-20 of SEQ ID NO:7858). A skilled artisan desiring a sgRNA as taught by WU, but specific for B2M as taught by MEISSNER, would have found it prima facie obvious before the EFD of the instant application to modify the gRNA sequence (positions 1-20) of WU’s crRNA with any B2M-specific gRNA rendered prima facie obvious by MEISSNER including gRNAs that share identity with SEQ ID NO: 5498 in order to target the B2M for gene editing as taught by MEISSNER and as described above. 
In regard to the specific sequence of SEQ ID NO: 5498, as described above, MEISNNER teaches the means for designing gRNAs that specifically target a B2M sequence that overlaps with the target sequence of 5498. In regard to targeting the specific sequence of SEQ ID NO: 5498, prior to the effective filing date of the instant invention, and with respect to claims 286-7 and B2M-specific gRNAs, Montague is considered relevant prior art for having taught the existence of web-based tools for the ordinary artisan to design CRISPR/Cas9 target sites for their gene(s) of interest, namely, the CHOPCHOP tool. SEQ ID NO: 5498 is at the 5' region of B2M in exon 1 (Gen Bank NM_004048) as is MEISNNER’s overlapping gRNA SEQ ID NO: 767, indicating that exon 1 of B2M was a known target for CRRISPR/Cas systems targeting the B2M gene. 
When the B2M gene is provided as the target gene, CHOPCHOP online tool evidences a gRNA/target site that is 100% identical to instantly recited SEQ ID NO: 5498 (see figures below).  
A practitioner would have thus have a reasonable expectation of success in specifically modifying WU’s targeting domain sequence by introducing the complementary sequence to  SEQ ID NO:5498 because: 1) MEISSNER discloses a B2M target sequences that overlap with SEQ ID NO: 5498 and teaches the means and rationale for designing additional gRNAs and because CHOPCHOP provides a specific target with 100% identity to SEQ ID 5498 which is the targeting portion of SEQ ID NO: 7858 positions 1-20, and 2) WU teaches a crRNA comprising the specific sequence of 7858 positions 21-100. A practitioner would also have a reasonable expectation of success in creating such a gRNA because WU teaches and obviates that a single nucleic acid construct comprising a desired target sequence (and PAM spacer sequence) and a known crRNA scaffold sequence can be constructed in tandem. Such a construct would be expected to target (as per the gRNA specificity) and cleave and/or nick and/or modify the targeted genome site as per the type of Cas molecule employed (see, for example, WU [0006]-[0007], [0171]-[0173]).
Thus, the instant invention of claims 288 and 327, in regard to SEQ ID NO: 7858, would have been prima facie obvious to one of ordinary skill in the art in view of the teachings of MEISSNER as further in view of WU, Montague, and CHOPCHOP before the EFD of the instant application.
MEISSNER—Hendel
Claims 286 and 291 are rejected under 35 U.S.C. 103 as being unpatentable over MEISSNER (US20160348073A1; priority in US PRO 62/139,479, effectively filed on 27 MAR 2015) and  LIU (US10077453B2; filed 30 JUL 2015), as applied to claim 286 above, and as further in view of Hendel (Hendel A, et al. Nature Biotechnology. 2015 Sep;33(9):985-9).
MEISSNER clearly anticipates and/or renders prima facie obvious to one of ordinary skill in the art the instant inventions of claims 286 prior to the EFD of the instant application as described above. 
In regard to claim 291, MEISNNER does not teach specific modifications to the gRNA comprising a) one or more phosphorothioate modification(s) at the 3' end of said nucleic acid molecule or molecules; b) one or more phosphorothioate modification(s) at the 5' end of said nucleic acid molecule or molecules; c) one or more 2' -O-methyl modification(s) at the 3' end of said nucleic acid molecule or molecules; d) one or more 2' -O-methyl modification(s) at the 5' end of said nucleic acid molecule or molecules; e) one or more 2' O-methyl modification at each of the 4th-to-terminal, 3rd-toterminal, and 2nd-to-terminal 3' residues of said nucleic acid molecule or molecules; or f) any combination thereof.
Hendel is directed to test the utility of chemically synthesized sgRNAs for genome editing and the possible effects of nucleoside modifications in regard to stability and immunostimulatory properties. Hendel synthesized sgRNAs with three different chemical modifications at both 3’ and 5’ termini to evaluate their effects on efficacy (Fig. 1a-b and Supplementary Table 1). Hendel demonstrates that chemical modifications comprising 2′-O-methyl (M) and 2′-O-methyl 3′phosphorothioate (M) were incorporated at three terminal nucleotides at both the 5′ and 3′ ends (p. 985 ¶3). Hendel demonstrates that each of these modifications improved efficiency by increasing the indel frequency at the target genome site (pp. 985-987 joining ¶; Fig 1c, 20µg gRNA) and that each modified gRNA also supported HR at increased frequencies compared to unmodified gRNAs (Fig. 1d). Hendel demonstrates that co-delivery of Cas9 mRNA and the MS-modified sgRNA resulted in high editing frequencies of 87% (Fig. 1f). Whereas the M-modified sgRNA gave rise to 66% indels and the unmodified sgRNA gave rise to a modest 7.0%, demonstrating the importance of the sgRNA modifications when the gRNA is co-delivered with Cas9 mRNA. Thus, Hendel teaches nucleic acid modifications to gRNAs, comprising a) one or more phosphorothioate modification(s) at the 3' and 5' ends and/or one or more 2' -O-methyl modification(s) at the 3' and 5' ends of the gRNAs/ nucleic acid molecules. Hendel provides clear and strong motivation for incorporating such changes as the frequency of indels and HR are vastly improved as compared to unmodified gRNAs.
Thus, it would have been prima facie obvious to one of ordinary skill in the art, before the EFD of the instant application to modify the gRNAs of MEISSNER with the modifications taught by Hendel to increase efficacy of the indels at the B2M target site and/or to increase the efficiency of HR with a nucleic acid template in the Cas9/gRNA-mediated genome editing system. A practitioner would have a reasonable expectation of success in modifying the B2M-specific gRNAs to comprise one or more phosphorothioate modification(s) at the 3' and 5' ends and/or one or more 2' -O-methyl modification(s) at the 3' and 5' ends, or some combination thereof, because Hendel demonstrates these modifications in a variety of gRNAs to various targets. It would have also been obvious to make such modifications because Hendel demonstrates that most modifications improved indel and/or HR frequency at the target sites when the proper concentration of modified gRNA was used and/or when the gRNA and Cas9 were co-administered. Thus, the teachings of MEISSNER and Hendel render the invention of claim 291 prima facie obvious before the EFD of the instant application.
Sato—Montague—CHOPCHOP
Claim 286–287, 289, 293-298, 307, and 326 stand rejected under 35 U.S.C. 103 as being unpatentable over Sato (Sato T, et al. Integr Molec Med, 2015; 2(6):373-377; as cited in prior office action), Montague (Montague TG, et al. Nucleic Acids Research. 2014 Jul 1;42(W1):W401-7), and CHOPCHOP (chopchop.cbu.uib.no/; last visited 9 DEC 2021). 
Sato is directed to the use of a CRISPR/Cas9 genome-editing system to establish human blood T cell-derived iPS cell clones lacking HLA class I expression by the use of guide RNAs (crRNAs) targeting beta-2-microglobulin (B2M) sequences in exon 1 (Abstract, Introduction, section “sgRNA and Cas9 mRNA preparation,” Figure 1, Table 1, pp. 373-6).  Sato teaches a gRNA molecule comprising a tracr and a crRNA, wherein the crRNA comprises a targeting domain that is complementary to a target sequence of B2M (Abstract, p. 374 ¶3). Sato teaches the motivation for targeting B2M, stating that B2M null iPS cells and differentiated cells from them might reduce the immunogenicity and consequently escape from the attack of host T cells (p. 373 ¶3). Sato also teaches that HLA class I-deficient iPS cells (B2M null cells are HLA class I-deficient cells) may be useful to study the host immune reactions by some innate immune cells, as well as T cells for the future clinical applications of stocked iPS cells” (Abstract, p. 373). Thus, in regard to claims 286-7, Sato teaches a gRNA molecule comprising a tracr and crRNA, wherein the crRNA comprises a targeting domain that is complementary to a target sequence of B2M. 
In regard to claims 286-7, Sato does not teach a targeting domain in B2M specific to SEQ ID NO: 5498.
Applicants’ elected single gRNA comprising SEQ ID NO: 5498, corresponds to a gene sequence in B2M exon 1 that is a 20-mer oligonucleotide: GAGUAGCGCGAGCACAGCUA (Table 3, pp. 482). In regard to gRNAs specific to B2M gene targets, Sato demonstrates a preferred outcome obtained by using gRNA sequences targeting B2M exon 1, rather than those targeting exon 2 (Figures 2 and 3, p. 375).  Prior to the effective filing date of the instant invention, and with respect to claims 286-7 and B2M-specific gRNAs, Montague is considered relevant prior art for having taught the existence of web-based tools for the ordinary artisan to design CRISPR/Cas9 target sites for their gene(s) of interest, namely, the CHOPCHOP tool. SEQ ID NO: 5498 is at the 5' region of B2M in exon 1 (Gen Bank NM_004048). 
When the B2M gene is provided as the target gene, CHOPCHOP online tool evidences a gRNA/target site that is 100% identical to instantly recited SEQ ID NO: 5498 (rank/ed order #3; see figures below).  
CHOPCHOP/B2M gene results:

    PNG
    media_image3.png
    427
    1096
    media_image3.png
    Greyscale


gRNA (Rank 3, above) maps to exon 1 of B2M:

    PNG
    media_image4.png
    852
    1170
    media_image4.png
    Greyscale

Thus, it would have been prima facie obvious to one of ordinary skill in the art prior to the EFD of the instant application, to target exon 1 of B2M as taught by Sato. The use of a gRNA with the specific sequence of SEQ ID NO: 5498 would also be prima facie obvious prior to the EFD of the instant application in view of Montague’s teaching and use of the CHOPCHOP site. Thus, Sato, Montague, and CHOPCHOP (herein Sato—Montague—CHOPCHOP) render the instant invention of claims 286-287 prima facie obvious prior to the EFD of the instant application. The practitioner would have a reasonable expectation of success as CHOPCHOP generates gRNAs expected to function in conjunction with Cas9 as taught by Montague and as Sato demonstrates the effectiveness of targeting B2M exon 1 for generating cells lacking B2M.
In regard to the further limitation of claim 289, Sato teaches targets of ~20 nucleotides (final ¶, p. 374; Fig. 2; and Table 1) and CHOPCHOP generates gRNAs for targeting domains of 20 nucleotides in length (see, for example, figure provided above).
In regard to the further limitation of claim 293, Sato teaches a nucleic acid comprising a sequence that encodes the exon 1 B2M-specific gRNA (p. 374 ¶3; p. 375 ¶2).
In regard to the further limitation of claims 294-5, Sato teaches a vector (a plasmid) comprising a nucleic acid comprising a sequence that encodes an exon 1 B2M-specific gRNA (p. 375 ¶2; Fig. 2).
In regard to the further limitation of claim 296, Sato teaches compositions comprising an exon 1 B2M-specific gRNA and a Cas9 molecule or a nucleic acid comprising a Cas9 molecule (p. 374 ¶5; p. 375 ¶2; Fig. 2).
In regard to the further limitation of claim 297, Sato teaches compositions wherein the Cas 9 molecule is derived from S. pyogenes, e.g. Cas9 WT or Cas9n(D10A). Thus, Sato teaches Cas9 molecules comprising a sequence having at least 95% homology to SEQ ID NO: 6611, which is the wildtype (WT) S pyogenes Cas9 sequence as per specification p. 553-560).
In regard to the further limitation of claim 298, Sato teaches that the Cas9 molecule and gRNA form a complex that is a ribonuclear protein complex; final ¶, p. 374.
In regard to the further limitation of claim 307, Sato teaches compositions suitable for electroporation (p. 374 ¶5; final ¶ p. 375).
In regard to the further limitation of claim 326, Sato teaches cells comprising an exon 1 B2M-specific gRNA (p. 374 ¶5; Figs. 2-3) and/or a deletion at or near a complementary target site (p. 377 ¶1-2).
Sato—Montague—CHOPCHOP—WU
Claims 286–288, 296, 308-310, 326-327, and 342 stand rejected under 35 U.S.C. 103 as being unpatentable over Sato (Sato T, et al. Integr Molec Med, 2015; 2(6):373-377; as cited in prior office action), Montague (Montague TG, et al. Nucleic Acids Research. 2014 Jul 1;42(W1):W401-7), and CHOPCHOP (chopchop.cbu.uib.no/; last visited 9 DEC 2021) as applied to claims 286, 296, and 326 above and as further in view of WU (US20140273226A1; Publ. 18 SEP 2014).
Sato—Montague—CHOPCHOP render the instant inventions of claims 286, 296, and 326 prima facie obvious prior to the EFD of the instant application as described above. 
In regard to claims 288, and 327, Sato—Montague—CHOPCHOP do not explicitly teach a gRNA molecule comprising SEQ ID NO: 7858.  WU teaches gRNA molecules comprising crRNA sequences that share 100% identity to SEQ ID NO: 7858, positions 21 to 100; see sequence search results in IFW file 20211208_194136_us-15-780-751-7858.rni, 9 DEC 2021, Results 7 and 8. Alignments of SEQ ID NO: 7858 and WU’s SEQ ID NO:s 16 and 20 are provided as an NPL with this action. 
However, WU’s targeting domain sequences (corresponding to positions 1-20 of WU’s SEQ ID NO:s 16 and 20) vary from sequences specific to exon 1 of B2M (positions 1-20 of SEQ ID NO:7858). A skilled artisan desiring a sgRNA as taught by WU, but specific for B2M as taught by Sato, would have found it prima facie obvious before the EFD of the instant application to modify the gRNA sequence of WU (positions 1-20) of WU’s crRNA with the targeting domain generated by CHOPCHOP that shares 100% identity to SEQ ID NO: 5498 in order to target the B2M for gene editing as taught by Sato and as described above. A practitioner would have a reasonable expectation of success in doing so as CHOPCHOP provides target sequences with expected efficiency and site specificity that include a B2M target sequence with 100% identity to SEQ ID 7858, positions 1-20, and as WU teaches a crRNA comprising the specific sequence of 7858 positions 21-100. A practitioner would also have a reasonable expectation of success in creating such a gRNA because WU teaches and obviates that a single nucleic acid construct comprising a desired target sequence (and PAM spacer sequence) and a known crRNA scaffold sequence can be constructed in tandem, and the RNP complex would be expected to target (as per the gRNA specificity) and cleave and/or nick and/or modify the targeted genome site as per the type of Cas molecule employed (see, for example, [0006]-[0007], [0171]-[0173]).
Thus, the instant invention of claims 288 and 327, in regard to SEQ ID NO: 7858, would have been prima facie obvious to one of ordinary skill in the art in view of the teachings of Sato—Montague—CHOPCHOP as further in view of WU, before the EFD of the instant application.
In regard to claim 308, Sato—Montague—CHOPCHOP teach and/or obviate compositions comprising an exon 1 B2M-specific gRNA and a Cas9 molecule or a nucleic acid comprising a Cas9 molecule as recited in claim 296, but Sato—Montague—CHOPCHOP do not teach a composition further comprising a template nucleic acid. In regard to this further limitation of claim 308, WU teaches use of gRNA(s) to knock out a specific gene while knocking-in a desired gene. WU teaches that such gRNA-mediated knock-out and knock-ins require homologous recombination (HR) and provision of the nucleic acid transcript for the knock in; see, for example, [0205], [0208]. Thus, WU demonstrates the proof-of-concept for gRNA-mediated knock out and knock ins; see, for example, [0193], [0197].
Thus, it would be prima facie obvious in view of WU to one of ordinary skill in the art, prior to the EFD of the instant application, to modify the teachings of Sato—Montague—CHOPCHOP by providing a nucleic acid template for HR if the artisan desired a knock-in in addition to the knock-out of B2M gene. WU demonstrates one scenario where a reporter gene is knocked-in in order to determine the efficiency of the system. A practitioner would have a reasonable expectation of success in modifying the teachings of Sato—Montague—CHOPCHOP to knock-in a gene from a nucleic acid template provided in conjunction with the gRNA and Cas molecule as WU clearly demonstrates the feasibility and known methodologies for doing so and also provides evidence of efficient knock outs and knock ins. 
 In regard to the further limitation of claim 309, WU teaches use of a co-transfected donor vector comprising the nucleic acid template for gRNA- mediated HR knock out and knock in; see [0205] and Fig 6C.
In regard to the further limitation of claim 342, which depends on claims 326, Sato is silent as to the percent of cells that comprise the B2M-specific gRNA molecule or an indel at or near the exon 1 B2M target but states merely that the designed gRNA targeting B2M exon provided highly efficient genome editing (Abstract). However, WU teaches target efficiencies of 30-40% of cells modified by specific gRNA-mediated Cas9 knock-out/editing, see WU [0197].
Response to Applicant’s Arguments
Applicant's arguments filed 30 MAR 2022 have been fully considered but they are not persuasive. In regard to Applicant’s argument directed to the Office’s prior provision of evidence from the CHOPCHOP online tool, available as per Montague in 2014, the Applicant has not provided any direct evidence that suggests that the analysis of the B2M target sequence for sgRNAs would have been different using CHOPCHOP in 2015 versus using CHOPCHOP for B2M gene analysis in 2021.
The evidence provided below shows that a practitioner would have the same or essentially the same results utilizing the CHOPCHOP tool on 5 FEB 2015 as was available on 9 DEC 2021. A link available in the online version of the Montague 2014 publication takes the practitioner to a website for a 2015 version capture of CHOPCHOP (see figure below). The evidence supports that CHOPCHOP would essentially generate the same gRNAs in 2015 and 2021 because the B2M (target) gene is identical over its 943 nucleotides in the GenBank entries available on 21 FEB 2016 (NM_004048.2) and 14 NOV 2021 (NM_004048.4) and because the CHOPCHOP tool available online on 5 FEB 2015 allowed for GenBank accession number input, e.g. NM_004048.2, and because the CHOPCHOP tool available online on 5 FEB 2015 allowed for a search within hg38/GRCh38, i.e. the same human genome build searched on 9 DEC 2021. The evidence thus supports no change in searched genome sequence and no change in target sequence between an analysis performed in 2015 and an analysis performed in 2021. 
Thus, there is no evidence to support that the CHOPCHOP tool would not return the same sgRNAs even if additional features are provided in the newer versions/updates of CHOPCHOP. Applicant has not provided the Labun (2016 or 2019) references cited in Applicant’s response and arguments, so these references have not been considered. 
Conclusion
Claims 286-289, 291, 293-298, 307-311, 326-328, and 342 are rejected. No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633            
                                
                   /KEVIN K HILL/                   Primary Examiner, Art Unit 1633